DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2022 has been entered.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5-8, 10-13, 15-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2017/0215183 (GULATI, et al) in view of Fujitsu, “Further Study on Tx-Rx Distance based HARQ Feedback” and if patentable weight is given WO 2020/222592 (Lee, et al).

GULATI, et al discloses a method (figures 8A-9B) performed by a first terminal (figure 5, #564) in a wireless communication system (#500).  The method comprising obtaining resource pool information associated with a side link (figures 6 and 7, paragraphs 56, 57, 71, etc.).  Transmitting sidelink control information (SCI) associated with sidelink data on a physical sidelink control channel (PSSCH) (claim 1, figure 4, and paragraph 50) and transmitting the sidelink data on a physical sidelink shared channel (PSSCH) based on the SCI (paragraph 50, claim 6).  A feedback information associated with the sidelink data is received from a second terminal (Abstract, paragraphs 8-11, 38, 40, etc.).  
GULATI, et al does not disclose feedback information associated with the sidelink data is received from a second terminal based on a distance between the first terminal and the second terminal, in case that a zone identity (ID) of the first terminal and information on a range requirement are included in the SCI.  


Fujitsu teaches the use of receiving feedback information associated with the sidelink data is received from a second terminal based on a distance between the first terminal and the second terminal, in case that a zone identity (ID) of the first terminal and information on a range requirement are included in the control information transmitted by the first terminal for the purpose of acquire the information of Tx-Rx distance between UEs in proximity in order to realize the Tx-Rx distance based HARQ procedures, note sections 2 and 3.  Hence, it would have been obvious for one ordinary skill in the art before the effective filing date of the current application to incorporate the use of feedback information associated with the sidelink data is received from a second terminal based on a distance between the first terminal and the second terminal, in case that a zone identity (ID) of the first terminal and information on a range requirement are included in the control information for the purpose of acquire the information of Tx-Rx distance between UEs in proximity in order to realize the Tx-Rx distance based HARQ procedures, as taught by Fujitsu, in the method of GULATI, et al in order to use the Tx-Rx distance which is more reliable the RSRP based radio distance. 
Regarding “wherein the SCI includes a first part of a destination identity (ID) of the second terminal, and wherein the sidelink data includes a second part of the destination ID of the second terminal”, Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses. 




The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps").  “Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (footnote omitted). As a general proposition, the Examiner need not give patentable weight to non-functional descriptive material absent a new and nonobvious functional relationship between the descriptive material and the substrate. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004); see also King Pharm., Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279 (Fed. Cir. 2010); and Manual of Patent Examining Procedure (MPEP) § 2111.05 (9th ed. Rev. 08.2017, Jan. 2018). In Ex parte Nehls, 88 USPQ2d 1883, 1888 (BPAI 2008) (precedential), the Board held that the nature of the information being manipulated by the computer should not be given patentable weight absent evidence that the information is functionally related to the process “by changing the efficiency or accuracy or any other characteristic” of the steps. See also Ex parte Curry, 84 USPQ2d 1272, 1274 (BPAI 2005) (non-precedential) (holding “wellness-related” data stored in a database and communicated over a network was non-functional descriptive material as claimed because the data “does not functionally change” the system).
Even if patentable weight was given, Lee, et al teaches the use of a method performed by a first terminal in a wireless communication system, the method comprising obtaining resource pool information associated with a side link.  Transmitting sidelink control information (SCI) associated with sidelink data on a physical sidelink control channel (PSCCH), transmitting the sidelink data on a physical sidelink shared channel (PSSCH) based on the SCI.  Wherein the SCI includes a first part of a destination identity (ID) of the second terminal, and wherein the sidelink data includes a second part of the destination ID of the second terminal, (Paragraph 231, “If a Link ID is not associated with the MAC PDU e.g., for groupcast or broadcast, the SCI may indicate the associated Source ID and/or Destination ID. In this case, the header of the MAC PDU can also indicate the associated Destination ID. For example, the first part of the Destination ID may be indicated in the SCI and the second part of the Destination ID may be indicated in the header of the MAC PDU.”) for the purpose of transmitting, to the second wireless device, sidelink control information (SCI) scheduling the data unit, wherein the SCI includes at least part of the link ID and transmitting, to the second wireless device, the data unit.  Hence, even if given patentable weight, it would have been obvious for one ordinary skill in the art before the effective filing date of the current application to incorporate the use of the SCI includes a first part of a destination identity (ID) of the second terminal, and wherein the sidelink data includes a second part of the destination ID of the second terminal for the purpose of transmitting, to the second wireless device, sidelink control information (SCI) scheduling the data unit, wherein the SCI includes at least part of the link ID and transmitting, to the second wireless device, the data unit, , as taught by Lee, et al in the method of GULATI, et al in order to have transmission of SCI/data unit in a wireless communication system.
Regarding claim 6, GULATI, et al shows a method performed by a second terminal (#566) in a wireless communication system (#500).  The method comprising obtaining resource pool information associated with a side link (claim 6, figures 6 and 7, paragraphs 56, 57, 71, etc.).  Receiving, from a first terminal (#564), sidelink control information (SCI) associated with sidelink data on a physical sidelink control channel (PSSCH) (claim 1, figure 4, paragraph 50) and receiving, from the first terminal (#564) , the sidelink data on a physical sidelink shared channel (PSSCH) based on the SCI (paragraph 50, claim 6), wherein feedback information associated with the sidelink data is transmitted to the first terminal (#564, Abstract, paragraphs 8-11, 36, 40, etc.). GULATI, et al does not disclose feedback information associated with the sidelink data is received from a second terminal based on a distance between the first terminal and the second terminal, in case that a zone identity (ID) of the first terminal and information on a range requirement are included in the SCI.  

Fujitsu teaches the use of feedback information associated with the sidelink data is received from a second terminal based on a distance between the first terminal and the second terminal, in case that a zone identity (ID) of the first terminal and information on a range requirement are included in the control information for the purpose of acquire the information of Tx-Rx distance between UEs in proximity in order to realize the Tx-Rx distance based HARQ procedures, note sections 2 and 3.  Hence, it would have been obvious for one ordinary skill in the art before the effective filing date of the current application to incorporate the use of feedback information associated with the sidelink data is received from a second terminal based on a distance between the first terminal and the second terminal, in case that a zone identity (ID) of the first terminal and information on a range requirement are included in the control information for the purpose of acquire the information of Tx-Rx distance between UEs in proximity in order to realize the Tx-Rx distance based HARQ procedures, as taught by Fujitsu, in the method of GULATI, et al in order to use the Tx-Rx distance which is more reliable the RSRP based radio distance. 
Regarding “wherein the SCI includes a first part of a destination identity (ID) of the second terminal, and wherein the sidelink data includes a second part of the destination ID of the second terminal”, Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses. 






The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps").  “Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (footnote omitted). As a general proposition, the Examiner need not give patentable weight to non-functional descriptive material absent a new and nonobvious functional relationship between the descriptive material and the substrate. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004); see also King Pharm., Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279 (Fed. Cir. 2010); and Manual of Patent Examining Procedure (MPEP) § 2111.05 (9th ed. Rev. 08.2017, Jan. 2018). In Ex parte Nehls, 88 USPQ2d 1883, 1888 (BPAI 2008) (precedential), the Board held that the nature of the information being manipulated by the computer should not be given patentable weight absent evidence that the information is functionally related to the process “by changing the efficiency or accuracy or any other characteristic” of the steps. See also Ex parte Curry, 84 USPQ2d 1272, 1274 (BPAI 2005) (non-precedential) (holding “wellness-related” data stored in a database and communicated over a network was non-functional descriptive material as claimed because the data “does not functionally change” the system).
Even if patentable weight was given, Lee, et al teaches the use of a method performed by a first terminal in a wireless communication system, the method comprising obtaining resource pool information associated with a side link.  Transmitting sidelink control information (SCI) associated with sidelink data on a physical sidelink control channel (PSCCH), transmitting the sidelink data on a physical sidelink shared channel (PSSCH) based on the SCI.  Wherein the SCI includes a first part of a destination identity (ID) of the second terminal, and wherein the sidelink data includes a second part of the destination ID of the second terminal, (Paragraph 231, “If a Link ID is not associated with the MAC PDU e.g., for groupcast or broadcast, the SCI may indicate the associated Source ID and/or Destination ID. In this case, the header of the MAC PDU can also indicate the associated Destination ID. For example, the first part of the Destination ID may be indicated in the SCI and the second part of the Destination ID may be indicated in the header of the MAC PDU.”) for the purpose of transmitting, to the second wireless device, sidelink control information (SCI) scheduling the data unit, wherein the SCI includes at least part of the link ID and transmitting, to the second wireless device, the data unit.  Hence, even if given patentable weight, it would have been obvious for one ordinary skill in the art before the effective filing date of the current application to incorporate the use of the SCI includes a first part of a destination identity (ID) of the second terminal, and wherein the sidelink data includes a second part of the destination ID of the second terminal for the purpose of transmitting, to the second wireless device, sidelink control information (SCI) scheduling the data unit, wherein the SCI includes at least part of the link ID and transmitting, to the second wireless device, the data unit, as taught by Lee, et al in the method of GULATI, et al in order to have transmission of SCI/data unit in a wireless communication system.
Regarding claims 2, 5, 12, and 17, note section 3 in Fujitsu. The UE determines an identity of the zone (zone_lD) m which it is located using the specified formulae, if zoneConfig 1s included m SystemlnformationBlockType2 l or SystemlnformationBlockType26 or m SL-V2X-Preconfiguration.
Regarding claim 3, 8,  13,  18, note figure 5, paragraphs 3, 6, 8, 63, Abstract, #564, 520, 566 in GULATI, et al ((the receiving UE (564) may send an ACK/NACK transmission (#520) to the transmitting UE ( #566) in response to the unicast side link communication ( #510) m subframe) n+4 and in section 2 of Fujitsu (in MAC layer, the HARQ operation with ACK/NACK relying on distance information can be efficiently conducted for  transmission/reception, wherein a Tx-Rx distance is defined as a safety distance between the Tx vehicle and the Rx vehicle, within which the V2X communication has to be successfully performed m order to avoid the crash accident).


Regarding claim 5, 10, 15, and 20, omission of an element and its function is obvious if the function of the element is not desired, Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  Also note section 3 of Fujitsu.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

“Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (footnote omitted). As a general proposition, the Examiner need not give patentable weight to non-functional descriptive material absent a new and nonobvious functional relationship between the descriptive material and the substrate. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004); see also King Pharm., Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279 (Fed. Cir. 2010); and Manual of Patent Examining Procedure (MPEP) § 2111.05 (9th ed. Rev. 08.2017, Jan. 2018). In Ex parte Nehls, 88 USPQ2d 1883, 1888 (BPAI 2008) (precedential), the Board held that the nature of the information being manipulated by the computer should not be given patentable weight absent evidence that the information is functionally related to the process “by changing the efficiency or accuracy or any other characteristic” of the steps. See also Ex parte Curry, 84 USPQ2d 1272, 1274 (BPAI 2005) (non-precedential) (holding “wellness-related” data stored in a database and communicated over a network was non-functional descriptive material as claimed because the data “does not functionally change” the system).
The Examiner suggests that Applicant amend the claims to state positivity that the first transiting step transmits a first part of a destination identity (ID) of the second terminal and the sidelink data includes a second part of the destination ID of the second terminal in a sidelink control information (SCI) in order for the Examiner gives it at least patentable weight.
During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art. Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. The focus of the inquiry regarding the meaning of a claim should be what would be reasonable from the perspective of one of ordinary skill in the art. See MPEP § 2111 for a full discussion of broadest reasonable interpretation. Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification—the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification. When the specification sets a clear path to the claim language, the scope of the claims is more easily determined and the public notice function of the claims is best served. During examination of a patent application, a claim is given its broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. ofSci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004) (citations omitted) (internal quotation marks omitted). Additionally, "[t]hough understanding the claim language may be aided by the explanations contained in the written description, it is important not to import into a claim limitations that are not a part of the claim." See SuperGuide Corp. v. DirecTVEnterprises, Inc., 358 F.3d 870, 875 (Fed. Cir. 2004).See MPEP § 2111.01 for a full discussion of the plain meaning of claim language.
The analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.  The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of published articles and the explicit content of issued patents. The diversity of inventive pursuits and of modern technology counsels against limiting the analysis in this way. In many fields it may be that there is little discussion of obvious techniques or combinations, and it often may be the case that market demand, rather than scientific literature, will drive design trends. Granting patent protection to advances that would occur in the ordinary course without real innovation retards progress and may, in the case of patents combining previously known elements, deprive prior inventions of their value or utility. One of the ways in which a patent's subject matter can be proved obvious is by noting that there existed at the time of invention a known problem for which there was an obvious solution encompassed by the patent's claims. When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103. KSR INTERNATIONAL CO. v. TELEFLEX INC. 82 USPQ2d 1385.




In response to applicant's argument that applicant is using SCI differently, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/         Primary Examiner, Art Unit 2645